Pee Curiam:
We have examined both the argument of the learned counsel for the plaintiff, and also the evidence submitted to us, with care; and from that examination we have come to the conclusion that there is nothing in the case which requires a reversal. The evidence to establish a resulting trust fails of its purpose, and even if such trust were established in Mrs. Jennings she was too late in asserting it. Neither can we see that she was defrauded in the deed of assignment. The principal halt in the matter seems to be that the property did not sell for enough to satisfy her judgment against her husband; had it been otherwise we should doubtless never have heard of this case*
The judgment is affirmed.